UNPUBLISHED

                    UNITED STATES COURT OF APPEALS
                        FOR THE FOURTH CIRCUIT


                             No. 15-6103


MALCOLM MUHAMMAD,

                Petitioner – Appellant,

          v.

HAROLD W. CLARKE,

                Respondent - Appellee.



Appeal from the United States District Court for the Eastern
District of Virginia, at Alexandria.   Liam O’Grady, District
Judge. (1:14-cv-01772-LO-TCB)


Submitted:   May 11, 2015                    Decided:   May 26, 2015


Before KING, WYNN, and HARRIS, Circuit Judges.


Dismissed by unpublished per curiam opinion.


Malcolm Muhammad, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

     Malcolm Muhammad seeks to appeal the district court’s order

denying relief on his 28 U.S.C. § 2254 (2012) petition.                             The

order is not appealable unless a circuit justice or judge issues

a certificate of appealability.                  See 28 U.S.C. § 2253(c)(1)(A)

(2012).     A certificate of appealability will not issue absent “a

substantial showing of the denial of a constitutional right.”

28 U.S.C. § 2253(c)(2) (2012).                  When the district court denies

relief    on    the    merits,    a   prisoner     satisfies      this   standard    by

demonstrating         that     reasonable       jurists   would     find   that     the

district       court’s    assessment     of     the   constitutional       claims    is

debatable      or     wrong.     Slack   v.      McDaniel,   529 U.S. 473,    484

(2000); see Miller-El v. Cockrell, 537 U.S. 322, 336-38 (2003).

When the district court denies relief on procedural grounds, the

prisoner must demonstrate both that the dispositive procedural

ruling is debatable, and that the petition states a debatable

claim of the denial of a constitutional right.                     Slack, 529 U.S.

at 484-85.

     We have independently reviewed the record and conclude that

Muhammad has not made the requisite showing.                       Accordingly, we

deny a certificate of appealability and dismiss the appeal.                         We

deny leave to proceed in forma pauperis and dispense with oral

argument because the facts and legal contentions are adequately



                                            2
presented in the materials before this court and argument would

not aid the decisional process.



                                                      DISMISSED




                                  3